DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 23-25 are amended. Claims 26-28 are new. Claims 2-4, 13, 16, and 19 are cancelled. 
Claims 1, 5-12, 14, 15, 17, 18, and 20-28 are pending for examination below.

Response to Arguments
The amendment to claims 24 and 25 overcomes the 112(b) rejection of the claims.
Applicant’s amendments with respect to the rejection(s) of claim(s) 1, 5-12, 14, 15, 17, 18, and 20-25 under USC 103 over Abichandani have been fully considered and are persuasive. Abichandani does not teach the newly added limitation of the second ethyl-demethylation catalyst being different in composition than the first xylene isomerization catalyst. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment. Abichandani is maintained to teach the concept of a first ethyl-demethylation catalyst and a first xylenes isomerization catalyst in separate zones. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-12, 14, 15, 17, 18, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 23, the claims each recite a step iv and iv-a, where only step iv-a recites the production of “a first xylenes isomerization effluent”. However, step iv-a is directed to contacting with the ethyl-demethylation catalyst, but produces a first xylenes isomerization effluent, and step iv does not recite the production of any effluent at all. The instant specification recites only that the isomerization catalyst and ethyl-demethylation catalyst can be admixed, or the ethyl-demethylation catalyst can be upstream of the isomerization catalyst. Thus, it is unclear how only the step vi-a to ethyl-demethylation can produce an effluent, when clearly the effluent must come from either both catalysts admixed or from the second contacting with the isomerization catalyst (step iv). Thus, it is unclear what effluents are being produced and what is in the “xylene isomerization effluent”, and the claims are indefinite.
	For purposes of examination, the claims are interpreted as reciting that (iv) and (iv-a) occur in a single zone comprising the two catalysts, and the effluent is interpreted as coming from the single zone rather than coming from a particular step (iv) or (iv-a). Thus, the effluent which is recited as from the step vi-a is really produced by both step vi and vi-a, and as such is expected to contain less ethylbenzene and more equilibrium para-xylene. The Examiner respectfully suggests that steps (iv) and (iv-a) could be rewritten as a single step to add clarity.
	With regard to claims 5-12, 14, 15, 17, 18, 20-22, and 24-28, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 14, 15, 17, 18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) in view of Sharma et al. (US 6,222,086) in view of Tomishige et al. (JP 2018-127436) (Machine translation provided).
With regard to claims 1 and 6, Abichandani teaches a method for xylene isomerization and ethylbenzene conversion (column 1, lines 15-17) comprising the following steps:
a) providing a stream comprising ethylbenzene, para-xylene, and ortho-xylene (column 4, line 22).
b) passing the stream to a para-xylene separation operation to produce a para-xylene rich stream and a para-xylene depleted stream (column 4, lines 29-31).
c) passing the para-xylene depleted stream into a reactor comprising a catalyst under conversion (ethyl-demethylation) conditions to produce an effluent (column 4, lines 33-35 and 39), where the conversion comprises converting ethylbenzene while simultaneously causing little or no xylene loss (column 1, lines 17-18) and the effluent comprises toluene (column 30, Example H, Table 5).
d) passing the entire effluent from c) (instant claim 6) into a second reactor comprising a catalyst effective to isomerize the xylenes (column 4, lines 38-43) including the meta-xylene (column 6, lines 62-63), wherein the second (isomerization) reactor is separate and downstream of the first (ethyl-demethylation) reactor (instant claim 1) (column 6, lines 56-60, and see Fig. 1, reactors 30 and 40).
e) providing the effluent stream to a xylene splitter and then back to the para-xylene separation (column 4, lines 50-51).
Abichandani does not explicitly teach that the conversion (ethyl-demethylation) catalyst favors conversion of ethylbenzene to toluene rather than to benzene, as claimed. However, Abichandani teaches a similar process for conversion of ethylbenzene under similar conditions (column 30, Example H, Table 5) and with a similar catalyst (column 12, lines 59-63, column 13, lines 1, 4 and 45-46). Thus, one of ordinary skill in the art would find it obvious that the process would produce a similar result, namely that the conversion favors toluene over benzene, absent any evidence to the contrary.
Abichandani does not explicitly teach that the isomerization zone can also comprise a second ethyl-demethylation catalyst. However, Abichandani teaches that the conversion (ethyl-demethylation) product still contains a small amount of ethylbenzene (column 30, Table 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a second ethyl-demethylation catalyst in the isomerization zone to remove at least some of the remaining amount of ethylbenzene. 
Abichandani does not teach that the second ethyl-demethylation catalyst is of a different composition than the xylene isomerization catalyst.
Sharma teaches a process for xylene isomerization comprising a catalyst system comprising two different compositions (column 2, lines 23-35). Sharma teaches that the catalyst system converts ethylbenzene and achieves isomerization to a high proportion of para-xylenes (column 13, lines 20-21 and 61-63). Sharma further teaches that the catalyst system provides an improved yield of para-xylene (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst system of Sharma in the isomerization reactor of Abichandani, because Abichandani and Sharma each teach xylene isomerization to produce para-xylene with a similar temperature of 600-900°F (315-482°C) (column 3, line 51) or 300-500°C (column 5, line 11), respectively and similar pressure of 0 to 1000 psi (claim 2) or 100 kPa to 5 MPa (14 to 725 psi) (column 5, line 12), respectively. Abichandani teaches that there is some amount of ethylbenzene in the ethylbenzene conversion effluent and Sharma teaches that using the catalyst system comprising a mixture of two catalysts provides an improved yield of para-xylene (Abstract).
Sharma does not specifically teach that the ethylbenzene conversion catalyst converts the ethylbenzene to toluene preferably over benzene.
Tomishige teaches a method for producing toluene from ethylbenzene (paragraph [0061]). Tomishige further teaches that it is desirable to convert the ethyl group to a methyl group rather than a full removal to the aromatic ring, because fully removing the substituent produces an olefin which can cause coking (paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst of Tomishige in the mixture of Abichandani in view of Sharma, because Abichandani in view of Sharma teaches the presence of an ethylbenzene conversion catalyst, and Tomishige teaches that ethylbenzene conversion to toluene reduces the likelihood of coking due to olefin generation (paragraph [0005]).
	With regard to claim 5, Abichandani teaches that the xylene isomerization conditions include liquid-phase conditions (column 9, lines 9-10 and 22).
	With regard to claim 8, Abichandani teaches that the xylene isomerization conditions include vapor phase conditions (column 9, lines 9-10 and 26).
With regard to claim 12, Abichandani teaches that the ethylbenzene conversion catalyst (first ethyl-demethylation catalyst) comprises a metal component which can be a Group VIIIA metal including Pt (column 12, line 63).
With regard to claim 14, Abichandani teaches that the metal component which is Pt is included in an amount of 0.1 to 2 wt% (column 13, lines 45-46), which is within the range of 0.1 to 10 wt% of instant claim 14. 
With regard to claim 15, Abichandani teaches that the ethylbenzene conversion catalyst (first ethyl-demethylation catalyst) comprises a metal component which can be a combination of Pt and Sn (column 13, line 4). 
With regard to claim 17, Abichandani teaches that the metal component can be a combination of Pt and Sn (column 13, line 4) and that the metal component is that amount which imparts or increases the catalytic ability of the catalyst (column 13, lines 36-38), which can be in the range of 0.001 to 10 wt% but varies with the nature of the component, where noble metals including platinum require less than less active base metals (column 13, lines 44-49). Thus, the amount of the platinum and tin metals when the combination of tin and platinum is used is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an amount of 0.1 to 10 wt% tin in the catalyst comprising Pt and Sn, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claims 18 and 20, Abichandani teaches that the ethylbenzene conversion catalyst (first ethyl-demethylation catalyst) further comprises at least 0.1 wt% alkali or alkaline earth metal (column 22, lines 52-55). This overlaps the range of 0.1 to 10 wt% of instant claim 20. While Abichandani does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 21, Abichandani teaches that the support for the metal is a zeolite (column 12, line 59).
With regard to claim 22, Abichandani teaches that the conditions for the ethylbenzene conversion (first ethyl-demethylation) are a temperature of 800°F (427°C), a pressure of 150 psi (1034 kPa), a hydrogen to hydrocarbon molar ratio of 1, and a WHSV of 20 hr-1 (column 30, example H, Table 5). These are within the ranges of 200 to 500°C, 350 to 2500 kPa, 0.5 to 20 molar ratio hydrogen to hydrocarbon, and WHSV of 1 to 20 hr-1 of instant claim 22.
With regard to claim 23, Abichandani teaches a method for xylene isomerization and ethylbenzene conversion (column 1, lines 15-17) comprising the following steps:
a) providing a stream comprising ethylbenzene, para-xylene, and ortho-xylene (column 4, line 22).
b) passing the stream to a para-xylene separation operation to produce a para-xylene rich stream and a para-xylene depleted stream (column 4, lines 29-31).
c) passing the para-xylene depleted stream into a reactor comprising a catalyst under conversion (ethyl-demethylation) conditions to produce an effluent (column 4, lines 33-35 and 39), where the conversion comprises converting ethylbenzene while simultaneously causing little or no xylene loss (column 1, lines 17-18) and the effluent comprises toluene (column 30, Example H, Table 5).
d) passing the entire effluent from c) into a second reactor comprising a catalyst effective to isomerize the xylenes (column 4, lines 38-43) including the meta-xylene (column 6, lines 62-63), wherein the second (isomerization) reactor is separate and downstream of the first (ethyl-demethylation) reactor (column 6, lines 56-60, and see Fig. 1, reactors 30 and 40).
e) providing the effluent stream to a xylene splitter and then back to the para-xylene separation (column 4, lines 50-51).
Abichandani further teaches that the conditions for the ethylbenzene conversion (ethyl-demethylation) are a temperature of 800°F (427°C), a pressure of 150 psi (1034 kPa), a hydrogen to hydrocarbon molar ratio of 1, and a WHSV of 20 hr-1 (column 30, example H, Table 5). These are within the ranges of 200 to 500°C, 350 to 2500 kPa, 0.5 to 20 molar ratio hydrogen to hydrocarbon, and WHSV of 1 to 20 hr-1 of instant claim 23.
Abichandani also teaches that the catalyst for ethylbenzene conversion (ethyl-demethylation) includes a zeolite (support) comprising a metal which is preferably a noble metal (Group 10 metal) (column 12, line 59, column 13, line 1). 
Abichandani does not explicitly teach that the conversion (ethyl-demethylation) catalyst favors conversion of ethylbenzene to toluene rather than to benzene, as claimed. However, Abichandani teaches a similar process for conversion of ethylbenzene under similar conditions (column 30, Example H, Table 5) and with a similar catalyst (column 12, lines 59-63, column 13, lines 1, 4 and 45-46). Thus, one of ordinary skill in the art would find it obvious that the process would produce a similar result, namely that the conversion favors toluene over benzene, absent any evidence to the contrary.
Abichandani does not explicitly teach that the isomerization zone can also comprise a second ethyl-demethylation catalyst. However, Abichandani teaches that the conversion (ethyl-demethylation) product still contains a small amount of ethylbenzene (column 30, Table 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a second ethyl-demethylation catalyst in the isomerization zone to remove at least some of the remaining amount of ethylbenzene. 
Abichandani does not teach that the second ethyl-demethylation catalyst is of a different composition than the xylene isomerization catalyst.
Sharma teaches a process for xylene isomerization comprising a catalyst system comprising two different compositions (column 2, lines 23-35). Sharma teaches that the catalyst system converts ethylbenzene and achieves isomerization to a high proportion of para-xylenes (column 13, lines 20-21 and 61-63). Sharma further teaches that the catalyst system provides an improved yield of para-xylene (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst system of Sharma in the isomerization reactor of Abichandani, because Abichandani and Sharma each teach xylene isomerization to produce para-xylene with a similar temperature and pressure, Abichandani teaches that there is some amount of ethylbenzene in the ethylbenzene conversion effluent and Sharma teaches that using the catalyst system comprising a mixture of two catalysts provides an improved yield of para-xylene (Abstract).
Sharma does not specifically teach that the ethylbenzene conversion catalyst converts the ethylbenzene to toluene preferably over benzene.
Tomishige teaches a method for producing toluene from ethylbenzene (paragraph [0061]). Tomishige further teaches that it is desirable to convert the ethyl group to a methyl group rather than a full removal to the aromatic ring, because fully removing the substituent produces an olefin which can cause coking (paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst of Tomishige in the mixture of Abichandani in view of Sharma, because Abichandani in view of Sharma teaches the presence of an ethylbenzene conversion catalyst, and Tomishige teaches that ethylbenzene conversion to toluene reduces the likelihood of coking due to olefin generation (paragraph [0005]).
	With regard to claims 24 and 25, Abichandani teaches as above that the p-xylene depleted stream is fed into the ethylbenzene conversion (first ethyl-demethylation) zone which comprises the catalyst (column 6, lines 49-52) and also that a hydrogen stream is co-fed into the ethylbenzene conversion reactor (column 6, lines 54-55).
	With regard to claim 26, Sharma teaches that the catalysts are physically mixed (admixed) (column 4, line 26).
With regard to claim 27, Sharma teaches that the catalysts are sequentially arranged in the same reactor, where the first catalyst (ethyl-demethylation catalyst) is upstream of the second catalyst (isomerization catalyst) (column 4, lines 25-31).
	With regard to claim 28, Sharma teaches that the catalysts can be combined in a variety of manners, including arranged sequentially in the same reactor and mixed physically (column 4, lines 25-26). Sharma does not explicitly teach that the catalysts can be partially physically mixed and partially arranged sequentially, as in claim 28. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine two of the options to form a combination having the same purpose of placing the catalysts in the process, because is prima facie obvious to combine two equivalents each of which is taught by the prior art to be useful for the same purpose, in order to form a third composite to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) in view of Sharma et al. (US 6,222,086) in view of Tomishige et al. (JP 2018-127436) (Machine translation provided) as applied to claim 5 above, and further in view of Bambal et al. (US 2017/0297977).
With regard to claim 7, Abichandani teaches the method above, where the isomerization is liquid phase isomerization (column 9, lines 9-10 and 22).
Abichandani does not teach that the reaction can take place in the absence of hydrogen. However, Bambal teaches liquid phase xylene isomerization (paragraph [0002]). Bambal also teaches that the complete absence of hydrogen is an advantage in that it eliminates the need for gas-liquid separation at the reactor outlet (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use liquid phase isomerization in the absence of hydrogen in the process of Abichandani, because each of Abichandani and Bambal teach liquid phase xylenes isomerization, and Bambal teaches that performing the isomerization in the absence of hydrogen provides the benefit of eliminating the need for gas-liquid separation at the reactor outlet (paragraph [0002]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) in view of Sharma et al. (US 6,222,086) in view of Tomishige et al. (JP 2018-127436) (Machine translation provided) as applied to claim 8 above, and further in view of Ou et al. (US 2015/0299071).
With regard to claim 9, Abichandani teaches the method above, where the xylenes isomerization can be liquid phase or vapor phase isomerization.
Abichandani does not teach separating the ethylbenzene conversion effluent into two portions for two separate isomerization zones.
Ou teaches an energy efficient process for xylenes isomerization (paragraph [0002]). Ou teaches a process comprising providing a PX-depleted stream, separating it into two portions and sending them in parallel to vapor-phase isomerization and liquid-phase isomerization, respectively (paragraph [0051]). Ou further teaches that this process significantly reduces the energy required to produce PX by minimizing the amount of xylenes recycle and energy-intensive vapor-phase isomerization while also significantly increasing the plant output of PX (paragraphs [0049]-[0050]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the energy efficient process of Ou into the xylenes isomerization process of Abichandani, because Abichandani and Ou each teach xylenes isomerization, and Ou teaches that performing isomerization in parallel with a liquid-phase isomerization and vapor-phase isomerization significantly reduces the energy required to produce PX by minimizing the amount of xylenes recycle and energy-intensive vapor-phase isomerization while also significantly increasing the plant output of PX (paragraphs [0049]-[0050]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) in view of Sharma et al. (US 6,222,086) in view of Tomishige et al. (JP 2018-127436) (Machine translation provided) as applied to claim 1 above, and further in view of Tinger et al. (US 2015/0251973).
Abichandani teaches the method above, where the isomerization can include liquid phase isomerization (column 9, lines 9-10 and 22) and the conversion (ethyl-demethylation) product still contains a small amount of ethylbenzene (column 30, Table 5).
Abichandani does not teach removing a purge stream from the p-xylene depleted stream and/or the isomerization effluent.
Tinger teaches a method for processing purge streams in para-xylene production processes (paragraph [0002]). Tinger teaches that liquid phase isomerization minimizes xylene loss, however, little or none of the EB in the stream may be converted, and as a result the amount of EB can build up to very high levels in the xylenes loop (paragraph [0005]). Thus, to control the concentration of EB, it is necessary to remove a purge stream from the para-xylene depleted stream and/or the isomerized stream (paragraph [0011]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove a purge stream from the p-xylene depleted stream or the isomerization effluent of Abichandani as taught by Tinger, because both Abichandani and Tinger teach xylene isomerization in the liquid phase, Abichandani teaches that the product from the conversion (ethyl-demethylation) which is sent to the liquid-phase isomerization still contains a small amount of ethylbenzene, and Tinger teaches that because liquid phase isomerization converts a small amount or no ethylbenzene, it is necessary to purge a stream from the para-xylene depleted stream and/or the isomerized stream in the xylenes loop (paragraphs [0005], [0011]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                      


/Renee Robinson/Primary Examiner, Art Unit 1772